Case 1:21-cr-00142-BLW Document1 Filed 05/12/21 Page 1 of 2

RAFAEL M, GONZALEZ, JR.
ACTING UNITED STATES ATTORNEY
SEAN M. MAZOROL, OREGON STATE BAR NO, 116398
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF IDAHO
1290 W. MYRTLE ST. SUITE 500
BOISE, ID 83702-7788 ,
TELEPHONE: (208) 334-1211 U.S. COURTS
FACSIMILE: (208) 334-1413

208) MAY 12. 2021

Revd Fifa Hine
STERREN W.CNYON
CLERK, DESTRIGT GF IDAHO

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,

Case No. GH 2 1-lLee -5 BLW

INDICTMENT

Plaintiff,

VS,
8 U.S.C. § 1326(a) & (b)
ALFONSO ROJAS-TENA a/k/a

GERMAN LOPEZ-VILLASENOR,

Defendant.

 

 

The Grand Jury charges:
COUNT ONE

Deported Alien Found in the United States
8 U.S.C. § 1326(a) & (b)

On or about March 30, 2020, in the District of Idaho, the defendant, ALFONSO ROJAS-
TENA a/k/a GERMAN LOPEZ-VILLASENOR, an alien, was found in the United States, to wit:
Jerome County, Idaho, after having been previously removed from the United States to Mexico
on or about July 21, 2014, at or near San Ysidro, California, the said defendant having not

obtained the consent of the Secretary of the Department of Homeland Security for reapplication

INDICTMENT - 1

 
Case 1:21-cr-00142-BLW Document1 Filed 05/12/21 Page 2 of 2

for admission into the United States, in violation of Title 8, United States Code, Section 1326(a)
& (b).
Dated this 12th day of May, 2021.

A TRUE BILL

/s/ {signature on reverse]

 

FOREPERSON

RAFAEL M. GONZALEZ, JR.
ACTING UNITED STATES ATTORNEY
By:

” Anan Oe \ . 2H Cane

(2 SEAN M. MAZOROL
ASSISTANT UNITED STATES ATTORNEY

 

INDICTMENT - 2

 
